Citation Nr: 1231057	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-03 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1990 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in 
May 2009.  A statement of the case was issued in January 2010, and a substantive appeal was received in January 2010.  

The issues of entitlement to service connection for left ear hearing loss and tinnitus (under a merits analysis), and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for left ear hearing loss was denied by a November 2001 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

2.  Certain items of evidence that relate to an unestablished fact necessary to substantiate the claim for service connection for left ear hearing loss have been received since the November 2001 rating decision.

3.  The reopening of the claim of entitlement to service connection for tinnitus was denied by an April 2007 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

4.  Certain items of evidence that relate to an unestablished fact necessary to substantiate the claim for service connection for tinnitus have been received since the April 2007 rating decision.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision which denied entitlement to service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the November 2001 denial of service connection for left ear hearing loss, and the claim of service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The April 2007 rating decision which denied reopening the claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has been received since the April 2007 denial to reopen a claim of service connection for tinnitus, and the claim of service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable decisions as they relate to the issues of reopening the Veteran's claims for service connection for left ear hearing loss and bilateral tinnitus, no further discussion of VCAA is necessary at this point.  The matter of VCAA compliance with regard to the other issues will be addressed in a future merits decision on that issue after action is undertaken as directed in the remand section of this decision.

New and Material Evidence

The request to reopen the Veteran's claims for left ear hearing loss and tinnitus involves underlying claims of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as other organic diseases of the nervous system (sensorineural hearing loss), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The claim for service connection for left ear hearing loss was denied by rating decision in November 2001.  The claim of whether to reopen a claim for service connection for bilateral tinnitus was denied by rating decision in April 2007.  The Veteran was informed of the decisions in November 2001 and April 2007, respectively, but did not file notices of disagreement within one year from the date of the notifications.  Moreover, although VA treatment records were received within one year of the November 2001 notice, the evidence did not address the Veteran's left ear hearing loss.  Regarding the April 2007 rating decision, additional VA treatment records dated from May 2007 and February 2008 were associated with the Veteran's claims file.  However, there was nothing pertinent to the claim.  Although a statement was received from the Veteran in November 2007, this letter did not express a desire for appellate review of the April 2007 rating decision and was therefore not a valid notice of disagreement.  See 38 C.F.R. § 20.201.  Furthermore, even though the Veteran was afforded a VA examination in 
April 2008, it was to examine his spine and did not address bilateral tinnitus.  The Veteran was afforded a VA audiological examination in July 2008, however, this was over a year after the April 2007 rating decision.  Thus, the Board finds that the November 2001 and April 2007 rating decisions became final.  See 38 U.S.C.A. § 7105(c).  

The evidence of record at the time of the November 2001 and April 2007 rating decisions were service and VA treatment records, and military personnel records (containing a January 1991 Line of Duty Determination and a June 1991 narrative summary of the motorcycle accident).  In both decisions, the RO denied the claims since it found that the disabilities were the result of a closed head injury that did not occur in the line of duty.  

Additional evidence submitted since the November 2001 and April 2007 rating decisions include a statement from the Veteran received in November 2007 and a statement received in May 2009 from the Veteran's representative asserting that the Veteran's hearing loss and tinnitus were due to jet engine noise exposure in service.  Also of record is a July 2008 VA examination in which the VA examiner was asked to determine whether the disabilities were due to the motorcycle accident or noise exposure in service.  The Board finds that this evidence relates to an unestablished fact necessary to substantiate the Veteran's claims for service connection for left ear hearing loss and bilateral tinnitus, and is neither cumulative nor redundant.  See generally Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, as new and material evidence has been received, the Board finds that the claims of entitlement to service connection for left ear hearing loss and bilateral tinnitus are reopened.


ORDER

New and material evidence has been received to reopen the claim of service connection for left ear hearing loss.  New and material evidence has been received to reopen the claim of service connection for bilateral tinnitus.  To that extent, the appeal is granted, subject to the directions set forth in the remand section of this decision.


REMAND

The issues of entitlement to service connection for left ear hearing loss and tinnitus (under a merits analysis), and right ear hearing loss are addressed below.  The Veteran contends that he has hearing loss and tinnitus related to his active duty service.   

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

There is evidence of a current hearing loss disability as shown by findings on VA examination in July 2008.  The remaining question for consideration is whether there is a link or nexus to the Veteran's service.

On VA examination in July 2008, the VA examiner stated that there was no evidence that the pre-existing hearing loss in the left ear was aggravated during active military service due to alleged military noise exposure.  However, a review of the Veteran's service treatment record shows a threshold shift in the Veteran's left ear at 4000 Hertz (Hz), which the VA examiner acknowledged.  Specifically, the March 1990 entrance examination shows that when the Veteran underwent audiological testing, puretone threshold, in decibels, was 55 at 4000 Hz in the left ear.  On the authorized audiological evaluation in March 1991, puretone threshold was 70 db at 4000Hz.  The VA examiner did not explain whether the aforementioned increase in severity of the preexisting left ear hearing loss was beyond the natural progression of that preexisting disability.    

Also, the VA examiner stated that there is no evidence that the closed head injury at the time of the motorcycle accident caused the Veteran's bilateral hearing loss or aggravated the preexisting left ear hearing loss.  However, no rationale was provided rendering the VA medical opinion inadequate.    

Additionally, an August 1998 VA treatment report reveals that the Veteran is in receipt of Supplemental Security Income.  Since such records could be relevant to adjudication of the Veteran's claim, and appropriate action is necessary to obtain any such records before the Board may properly proceed with appellate review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain copies of any and all Social Security Administrative and medical records related to any application for disability benefits filed by the Veteran.

2.  The RO should schedule the Veteran for another VA audiological examination to determine the nature, extent and etiology of any currently manifested hearing loss.  The Veteran's claims file must be provided to the examiner for review.  All appropriate audiological testing should be performed.

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current right ear hearing loss is related to acoustic trauma during service?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current right ear hearing loss is related to the closed head injury due to the motorcycle accident in service?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that there was an increase in severity of the Veteran's preexisting left ear hearing loss during service beyond the natural progression of that preexisting disability?

A rationale should be provided.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and adjudicate the service connection claims for left ear hearing loss and tinnitus (under a merits analysis), and readjudicate the service connection claim for right ear hearing loss.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


